SWEET, District Judge,
dissenting:
I respectfully dissent from the majority’s affirmance of the criminal contempt. As I read the orders at issue, I conclude that Vulpis was not covered by their terms and, as such, was not subject to the restraint against the conduct that gave rise to the finding of contempt.
The Forfeiture Consent Order, signed by Michael Vulpis on behalf of Eosedale Carting, Inc. and Vulpis Brothers, Ltd., forbids the “encumbrance or sale of any asset of the defendant corporations or any encumbrance or sale of the interests of Angelo Paccione or Anthony Vulpis in the defendant corporations or any sale or encumbrance of any of the defendant corporations themselves” without the prior written approval of the Government. Even assuming that the Forfeiture Consent Order applies to Vulpis in his individual capacity, which it does not, the activities in which he engaged did not violate that order. The majority’s characterization of the order’s terms as forbidding the dissipation of Eosedale’s assets does not square with the actual language of the order, quoted above. While the record establishes that Vulpis acted to dissipate Eosedale’s assets, there is no allegation that he sold or encumbered any of the assets or interests subject to the Forfeiture Consent Order.
The Amended Eestraining Order, which applies to “[a]ll attorneys and other persons acting for or in concert with the above-named defendants1 having actual knowledge of this Order,” does prohibit the dissipation of any property or interests owned or held by the defendants in the criminal suit, including Eosedale. The majority has sought to establish the authority of the district court to bind Vulpis, a non-defendant third party. However, as I see it, that authority is neither controversial nor at issue here. It is quite well established that a court may issue a restraint against non-parties with actual notice of the terms of the restraint where a res over which the court has jurisdiction might be disturbed by the actions of non-parties or where the restraint is necessary to preserve the court’s ability to render a judgment in a case over which it has jurisdiction. See United States v. Regan, 858 F.2d 115, 120 (2d Cir.1988); Vuitton et Fils S.A. v. Carousel Handbags, 592 F.2d 126, 129 n. 6 (2d Cir.1979); cf. United States v. Hall, 472 F.2d 261, 265-66, 268 (5th Cir.1972).
*1278Thus, while I in no wise question the district court’s authority or power to restrain a third party like Vulpis under the circumstances present in this case, Judge Motley did not exercise that authority in the Amended Restraining Order. And, having failed to do so, she erred when she held Vulpis in contempt of that order.
The Amended Restraining Order enjoined the named defendants and those acting for or in concert with the named defendants having actual knowledge of the order. Nevertheless, Vulpis is neither named in the order nor was the district court presented with any proof that he was acting “for or in concert with” any of the named defendants when he engaged in the conduct at issue.2 This fact distinguishes this case from Regan and Carousel Handbags, two of the cases cited by the majority. In Regan, 858 F.2d at 117-18, the order enjoined the non-party by name. In Carousel Handbags, 592 F.2d at 128-29, the order, like the Amended Restraining Order, enjoined “all those acting in concert or participation with” defendant Carousel. Applying this language, the court held that the non-party may be held in contempt only if the plaintiff established that he had actual knowledge of the consent decree and acted in concert with Carousel. Finally, this case is also distinguishable from Hall, where a non-party was held in contempt even though he was not acting in concert with those named in the order. In contrast to the Amended Restraining Order, the order in Hall by its terms applied to “persons acting independently or in concert with [students of Ribault High School] and having notice of this order.” 472 F.2d at 263 (emphasis added).
The majority focuses intently on Vulpis’s awareness of the orders. However, actual notice is only half of the equation necessary to result in application of the Amended Restraining Order. Absent proof that Vulpis was acting for or in concert with the named defendants, therefore, his awareness of the orders does not bring him within their ambit.
Both the district court and the majority have accepted the inference that Vulpis must have been behind the “campaign of intimidation” waged against Rosedale. Notwithstanding, the finding that Vulpis is in contempt of the court orders should be reversed because the orders do not apply to him.

. The defendants named in the Amended Restraining Order are Angelo Paccione, Anthony Vulpis, John McDonald, A & A Land Development, W & W Properties, August Recycling, Inc., National Carting Inc., Stage Carting Inc., New York Environmental Contractors, Inc., Rosedale Carting, Inc., Vulpis Brothers, Ltd. and All County Sanitation, Inc.


. Vulpis did act on behalf of DV Carting, owned by Daniel Vulpis, his brother, and Dynamic Carting, owned by Anthony Piccolo, a friend. Neither these individuals nor their companies are named in the Amended Restraining Order. Moreover, because the allegedly contemptuous conduct occurred after Vulpis was terminated as consultant to Rosedale, Vulpis cannot be said to have been acting as "Rosedale Carting, Inc.” for purposes of the Restraining Order’s applicability.